        Case 14-12014-amc      Doc 87Filed 05/03/19 Entered 05/03/19 13:49:59                Desc Main
                                     Document     Page 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA


        In re:

            VERA D MCFARLAND                                 14-12014


            Debtor(s)                                         Bankruptcy No.


                              NOTICE OF FINAL CURE PAYMENT AND
                            COMPLETION OF PAYMENTS UNDER THE PLAN

           Pursuant to Federal Bankruptcy Rule 3002.1(f), William C. Miller, Chapter 13 standing trustee,
   hereby gives notice that the debtor(s) in this matter (“debtor”) has completed all payments required to
   cure the default in the claim filed by the following creditor, and this claim has been paid in full:


        Creditor: U.S. BANK NATIONAL ASSOCIATION                         claim number: 11

            Within 21 days of the service of this Notice, in accordance with Federal Bankruptcy Rule
   3002.1(g), a creditor holding a claim secured by a security interest in the principal residence of debtor
   shall file and serve on debtor, counsel for debtor, and the standing trustee, a statement indicating
   whether (1) it agrees that debtor has paid in full the amount required to cure the default on the claim,
   and (2) debtor is otherwise current on all payments consistent with 11 U.S.C.§1322(b)(5). The statement
   shall itemize the required cure or post-petition amounts, if any, that the holder contends remain unpaid
   as of the date of the statement. The statement shall be filed as a supplement to the holder’s proof of
   claim and is not subject to Rule 3001(f).


                                                                          Respectfully submitted,

                                                                          /s/ William C. Miller
                                                                          William C. Miller, Esquire
                                                                          Chapter 13 Standing Trustee
                                                                          P.O. Box 1229
                                                                          Philadelphia, PA 19105
                                                                          215-627-1377




Dated            5/3/2019
